                                            Case 5:16-cv-06862-EJD Document 282 Filed 08/04/20 Page 1 of 4




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6
                                            CACHET FINANCIAL SERVICES,
                                   7                                                         Case No. 5:16-cv-06862-EJD
                                                         Plaintiff,
                                   8                                                         ORDER GRANTING IN PART AND
                                                   v.                                        DENYING IN PART CACHET’S
                                   9                                                         MOTION FOR ATTORNEYS’ FEES
                                            C&J ASSOCIATES, INC., et al.,                    AND COSTS
                                  10
                                                         Defendants.                         Dkt. No. 258
                                  11

                                  12            Plaintiff-in-Interpleader Cachet Financial Services (“Cachet”) seeks reimbursement of its
Northern District of California
 United States District Court




                                  13   attorneys’ fees and costs. Dkt. No. 258. Specifically, Cachet seeks $170,455.17 in attorneys’

                                  14   fees1 and $17,493.74 in costs for a total of $187,948.91. Defendant and counterclaimant Pacific

                                  15   Diversified Insurance Services, Inc. (“Pacific”) filed an opposition. Dkt. No. 261. Pacific

                                  16   contends that (1) Cachet is not a disinterested stakeholder, (2) the amount Cachet seeks is

                                  17   excessive and (3) Cachet has not adequately documented its request. Id. Cachet filed a reply.

                                  18   Dkt. No. 277. By order dated July 15, 2020, the Court directed Cachet to submit its billing records

                                  19   for in camera review. Dkt. No. 280. The Court finds it appropriate to take the matter under

                                  20   submission for decision without oral argument pursuant to Civil Local Rule 7-1(b) and General

                                  21   Order 72-5. For the reasons stated below, the Court will grant in part and deny in part Cachet’s

                                  22   motion.

                                  23   I.       Background

                                  24            Cachet initiated this interpleader action to resolve conflicting claims to $1,886,546.43 (the

                                  25   “Interpleaded Funds”). Cachet is a third party Automated Clearing House (“ACH”) service

                                  26
                                       1
                                  27    Cachet does not seek fees incurred in connection with its summary judgment motion.
                                       Case No.: 5:16-cv-06862-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CACHET’S MOTION FOR
                                       ATTORNEYS’ FEES AND COSTS
                                                                                       1
                                             Case 5:16-cv-06862-EJD Document 282 Filed 08/04/20 Page 2 of 4




                                   1   provider that processes payroll and related electronic funds transfers (“EFT”) transactions to the

                                   2   payroll industry. The Interpleaded Funds came into Cachet’s possession as a result of its

                                   3   contractual relationship with Pinnacle Workforce Solutions (“Pinnacle”). Cachet debited and

                                   4   credited funds at Pinnacle’s direction.

                                   5            In late 2016, Cachet determined that there were insufficient funds to complete the payroll

                                   6   transfers directed by Pinnacle. When Pinnacle failed to cure the deficiency and ceased all

                                   7   communication with Cachet, Cachet froze Pinnacle’s funds and alerted the authorities. Upon

                                   8   further investigation, Cachet concluded that Pinnacle had been engaging in fraud.

                                   9            Cachet initiated this suit in November of 2016 naming as defendants Pinnacle and each of

                                  10   Pinnacle’s approximately 81 customers with potential claims to the Interpleaded Funds. Many

                                  11   potential claimants notified Cachet’s counsel that they did not want to be involved in this action

                                  12   and disclaimed any interest in the Interpleaded Funds; those potential claimants have been
Northern District of California
 United States District Court




                                  13   dismissed. With interest, the Interpleaded Funds now total approximately $1,978,849.86.

                                  14   II.      Standards

                                  15            Title 28 United States Code section 2361 provides that “in any civil action of interpleader,”

                                  16   the district court “shall hear and determine the case, and may discharge the plaintiff from further

                                  17   liability. . . and make all appropriate orders to enforce its judgment.” 28 U.S.C. § 2361. Under

                                  18   this provision, courts have allowed attorneys’ fees to the interpleading plaintiff. Schirmer

                                  19   Stevedoring Co., Ltd. v. Seaboard Stevedoring Corp., 306 F.2d 188, 193 (9th Cir. 1962). “The

                                  20   reasons are that the plaintiff has benefited the claimants by promoting early litigation on

                                  21   ownership of the fund, thus preventing dissipation [citation] and that the plaintiff should not have

                                  22   to pay attorney fees in order to guard himself against the harassment of multiple litigation.” Id.

                                  23   Thus, the plaintiff “should be awarded attorney fees for the services of his attorneys

                                  24   interpleading.” Id. at 194.

                                  25            The test for awarding fees in an interpleader action is “less rigorous” than the test used in

                                  26   other contexts. Fidelity Nat. Title Co. v. U.S. Small Business Admin., No. 13-2030 KJM, 2014

                                  27
                                       Case No.: 5:16-cv-06862-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CACHET’S MOTION FOR
                                       ATTORNEYS’ FEES AND COSTS
                                                                        2
                                          Case 5:16-cv-06862-EJD Document 282 Filed 08/04/20 Page 3 of 4




                                   1   WL 6390275, at *4 (E.D. Cal. Nov. 13, 2014). An award of attorneys’ fees is usually appropriate

                                   2   when: (1) the party seeking the fees is a disinterested stakeholder, (2) who has conceded liability,

                                   3   (3) has deposited the disputed funds into court, and (4) has sought discharge from liability. Id.

                                   4   “[I]f there is a contest between plaintiff and the interpleaded parties, either as to the correctness of

                                   5   the amount deposited or as to any interest of plaintiff in the fund, the court may not, in the absence

                                   6   of special circumstances, award attorney fees for the services of his attorneys in connection with

                                   7   such contest.” Schirmer, 306 F.2d at 194. The amount of fees to be awarded to a plaintiff in

                                   8   interpleader is “committed to the sound discretion of the district court.” Trustees of Directors

                                   9   Guild of Am.-Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 426 as amended on denial of

                                  10   reh’g, 255 F.3d 661 (9th Cir. 2000) (citing Schirmer, 306 F.2d at 194). “Examples of

                                  11   compensable fees include for preparation of a complaint, for service of process on the claimants,

                                  12   and for preparing an order for discharge and dismissal.” Fidelity Nat. Title Co, 2014 WL
Northern District of California
 United States District Court




                                  13   6390275, at *4 (citing Tise at 426-27).

                                  14   III.   Discussion

                                  15          As the plaintiff in this interpleader action, Cachet is entitled to an award of attorneys’ fees.

                                  16   Schirmer, 306 F.2d at 194. The test for awarding fees to Cachet is also satisfied, notwithstanding

                                  17   Pacific’s arguments to the contrary: Cachet initiated suit as a disinterested stakeholder as to

                                  18   $1,050,761.60, conceded it has no claim to this amount and deposited additional funds in

                                  19   accordance with the Court’s order. Furthermore, soon after initiating the lawsuit Cachet

                                  20   researched, located and nominated Hon. Richard Flier as Special Master, and he was appointed by

                                  21   this Court to oversee distribution of the Interpleaded Funds. Cachet’s initiative in securing the

                                  22   services of the Special Master benefited the claimants. On July 1, 2020, the Court discharged

                                  23   Cachet from liability as to the Interpleaded Funds. Dkt. No. 265.

                                  24          Although Cachet is entitled to attorneys’ fees, the Court finds that the requested amount is

                                  25   excessive for two reasons. First, the fee request is excessive in that it includes fees expended in

                                  26   connection with Cachet’s bankruptcy. Dkt. No. 258-2, ¶ 13. An award of fees in an interpleader

                                  27
                                       Case No.: 5:16-cv-06862-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CACHET’S MOTION FOR
                                       ATTORNEYS’ FEES AND COSTS
                                                                        3
                                          Case 5:16-cv-06862-EJD Document 282 Filed 08/04/20 Page 4 of 4




                                   1   action “are ‘properly limited’ to those ‘incurred in filing the action and pursuing the

                                   2   [stakeholder’s] release from liability.’” Fidelity Nat. Title Co., 2014 WL 6390275, at *4 (quoting

                                   3   Tise, 234 F.3d at 426). The bankruptcy fees ($9,598.50) and costs ($1,891.95) will therefore be

                                   4   deducted from Cachet’s request.

                                   5          Second, as Pacific points out, at the outset of the case, Cachet asserted it was entitled to an

                                   6   offset to recover its losses caused by Pinnacle’s fraud. Pacific and others objected and the Court

                                   7   directed Cachet to deposit the amount Cachet had withheld as an offset, $835,748.83. Dkt. No.

                                   8   181. Cachet is not entitled to recover any attorneys’ fees incurred in connection with the contested

                                   9   offset issue. See Fidelity Nat. Title Co., 2014 WL 6390275, at *4 (citing Hoover, Inc. v.

                                  10   McCullough Indus., Inc., 351 F. Supp. 1023, 1031 (D. Ala. 1972) (limiting the fee award in light

                                  11   of a contest between the interpleader plaintiff and the claimants over the correctness of the amount

                                  12   deposited in an interpleader action)). The Court, however, rejects Pacific’s argument that Cachet
Northern District of California
 United States District Court




                                  13   is not entitled to any fees whatsoever. Cachet made the initial deposit of $1,050,761.60 as a

                                  14   disinterested stakeholder, and Cachet had a reasonable basis for asserting the offset for

                                  15   $835,748.83 because it had been victimized by Pinnacle along with all of Pinnacle’s customers.

                                  16          To account for the fees incurred in connection with the contested offset issue, the Court

                                  17   will reduce Cachet’s non-bankruptcy fee request by 20%, i.e. $32,171.33. (The fee request of

                                  18   $170,455.17 minus the bankruptcy fees of $9,598.50 equals $160,856.67, and this amount

                                  19   multiplied by .20 equals $32,171.33).

                                  20   IV.    Conclusion

                                  21          For the reasons set forth above, Cachet’s motion is granted in part and denied in part.

                                  22   Cachet is awarded $128,685.34 in attorneys’ fees and $15,601.79 in costs.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 4, 2020

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27
                                       Case No.: 5:16-cv-06862-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CACHET’S MOTION FOR
                                       ATTORNEYS’ FEES AND COSTS
                                                                        4
